          Case 7:14-cr-00852-KMK Document 51 Filed 09/12/21 Page 1 of 1
         Case 7:14-cr-00852-KMK Document 52 Filed 09/13/21 Page 1 of 1


                                                                      MEMO ENDORSED
                                      JOSEPHA. VITA
                                     ATTORNEY AT LAW
                                       52 Irenhyl A venue
                                 Port Chester, New York 10573
                                      Telephone 914-939-540 I
                                         Fax 914-937-3950
                                     Email Joev63542@aol.com

VIAECF

September 12, 2021

Hon. Kenneth M. Karas
United States District Court Judge
300 Quarropas Street
White Plains, New York 10601
                                       g 5";;).
Re:    USA v. John Rohlman, 14 CR ~        (KMK)

Dear Judge Karas:

        With the consent of the Government by AUSA John Rohlman, and probation this is a
joint application to adjourn the above VOSR proceeding from September 15, 2021 to a date in
late November. On May 20, 2021 Mr. Rohlman appeared on the violation petition, and he was
ordered to participate in an in-patient drug treatment program. The matter was adjourned to
September 15, 2021 to monitor his progress. As reported by U.S. Probation Officer Jason G.
Lerman in an e-mail on September 10, 2021, Mr. Rohlman's counselor in the program advised
that he is following the terms of his in-patient treatment program. He attends treatment as
required and all drug tests have been negative. Further he has a job interview scheduled next
week. As a discharge date from the program has not yet been set, there will not be a resolution of
the violation petition on September 15, 2021.

       Thank you for considering this application.

Respectfully submitted,

ISi Joseph A. Vita

Joseph A. Vita

                                                  {u;//   ho Id      0-
                                                  !Vov__!Vmb,Q/) 301




                                                     KENNE HM. F.ARAS U.S.D.J.

                                                                      J
                                                                9/13 Jo)_/
